571 So.2d 578 (1990)
Murray KOENIGSBERG and Clara Koenigsberg, Etc., Appellants,
v.
INTERCONTINENTAL INSURANCE COMPANY, Appellee.
No. 88-2111.
District Court of Appeal of Florida, Fourth District.
December 28, 1990.
*579 Eugene Lewis, Sunrise, and Robert Garven, Coral Springs, for appellants.
Michael J. McNerney, of Brinkley, McNerney, Morgan & Solomon, for appellee.
PER CURIAM.
We affirm the trial court's dismissal of this case.
The appellant claims that the insurance policy language is ambiguous because it does not specify that coverage is unavailable until the deductible amount is met. However, it makes clear that coverage will not be available until eligible expenses are equal to or exceed the deductible amount. The policy states that the insurance company will pay eighty percent of the insured's eligible expenses, "actually incurred in excess of the Deductible Amount," "while this policy is in force." It provides that the insured's benefit period, with respect to any one illness, begins "on the first day of any period of 1095 consecutive days during which a Covered Person incurs Eligible Expenses in an amount equal to or greater than the Minimum Deductible." The fact that an insurance contract is complex and requires analysis for one to fully understand it does not render it ambiguous. State Farm Fire and Casualty Co. v. Oliveras, 441 So.2d 175 (Fla. 4th DCA 1983).
AFFIRMED.
LETTS, WALDEN and WARNER, JJ., concur. (Judge WALDEN was assigned to panel after oral argument).